Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Response to Amendment
Applicant’s amendments to the claims filed on 01/07/2022 are acknowledged.
According to the Amendments to the claims, Claims 1 and 12-13 has /have been amended, Claim 16 has /have been cancelled, Claims 17-18 has /have been added.  Accordingly, Claims 1-15 and 17-18 are pending in the application with.  An action on the merits for Claims 1-15 and 17-18 are as follow. 
The previous 112 (b) Claim Rejections are withdrawn in light of applicant's amendment to the claims and the specification with no new matter added.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 on Feb. 08, 2022 to get permission of amend Claim 1 to place the present application in condition for allowance.  The application has been amended as follows: 
A. Claim 1, line 2: Replace “platen” with --platen having a positioning stop--.
B. Claim 1, line 4: Replace “shaft head” with --shaft head with a pivot stop--.
C. Claim 1, line 10: Replace “horizontal position” with --horizontal position while said positioning stop contacts said pivot stop--.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 and 17-18 are allowed.
With respect to Independent Claim 1, the closest prior art of record George, II et al. (US 5,247,874) disclose a grill for cooking food products as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “an upper platen having a positioning stop”, “shaft head with a pivot stop”, and “wherein the licking mechanism locks the upper platen in a horizontal position while said positioning stop contacts said pivot stop”; and there is no motivation found to further modify the prior art to obtain the claimed limitations. As such, Claim 1 are allowed.
With respect to Claims 2-15 and 17-18, the dependency on Claim 1 makes them allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761